Citation Nr: 9916146	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  92-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of death 
of the appellant's spouse.

2. Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant's spouse had active duty from May 1942 to April 
1946, and active duty for training periods thereafter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1990 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, denying service connection for the cause of death of 
the appellant's spouse.  In February 1993, the Board remanded 
the appellant's claim for development of her recent 
contention that her spouse had been exposed to radiation 
during World War II.  In June 1994, the case was again 
remanded for development of the appellant's claim under the 
theory that her spouse's cause of death was associated with 
nicotine dependence.  

A claim for dependency and indemnity (DIC) benefits will also 
be construed as a claim for death pension.  Harvey v. Brown, 
6 Vet. App. 390 (1994); Quiamco v. Brown, 6 Vet. App. 304 
(1994).  The Board notes that the appellant has apparently 
not been considered for an award of death pension benefits.  
Accordingly, the RO is directed to take appropriate action 
with regard to this aspect of her claim, including all 
appropriate advice and assistance.   

Having carefully reviewed the entirety of the evidence of 
record in light of the appellant's contentions, the Board is 
of the opinion that this matter is ready for appellate 
review.






FINDINGS OF FACT

1. The claim for service connection for the cause of death of 
the appellant's spouse is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation. 

2. The appellant's spouse did not die of a service-connected 
disability.

3. The appellant's spouse did not die while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability, arising out 
of active military, naval, or air service after the 
beginning of the Spanish-American War.


CONCLUSIONS OF LAW

1. The claim for service connection for the cause of death of 
the appellant's spouse is not well grounded claim.  38 
U.S.C.A. § 5107 (West 1991).

2. The criteria for eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code 
have not been met.  38 U.S.C.A. § 3501 (West  1991 & Supp. 
1999);  38 C.F.R. §§ 3.807, 21.3020, 21.3021 (1998).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
the cause of death of the appellant's 
spouse.

Preliminary Matters

The appellant seeks service connection for the cause of death 
of her spouse.  She argues that because her husband was 
stationed in Japan following the end of World War II, he was 
exposed to radiation in Hiroshima or Nagasaki and that his 
terminal cancer, (squamous cell carcinoma) was incurred as a 
result of such service.  Alternatively, the record raises the 
issues of whether the appellant's spouse died as a result of 
nicotine dependence sustained in active service.  

The appellant may obtain service connection for the death of 
her spouse if the evidence establishes that his death was due 
to a service-connected disability, which was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound medical 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a)(1998).  

By "principal cause of death" is meant that the disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)(1998).  

"Contributory cause of death" means one inherently not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1)(1998); Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction.  See    Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in her spouse's claims 
folder would be helpful to an understanding of the Board's 
decision.

Factual background

Contained in the claims folder is an Army separation 
qualification record, reflecting that the appellant's spouse 
enlisted in May 1942; that he entered active service as a 
commissioned officer on November 25, 1942 and was separated 
therefrom on April 3, 1946.  His date of birth was recorded 
as December [redacted] 1916.  In a separate document entitled 
"Honorable Discharge from the Army of the United States" 
that was issued prior to his entering his commissioned tour 
of duty,  it was noted that he entered active duty as an 
enlisted soldier when he was 25 years old.  

A service department physical examination report is of 
record, reflecting that in January 1968 the appellant's 
spouse was employed as a member of the National Guard in 
Jacksonville, Florida.  

A certificate of death reflects that the appellant's spouse 
died on September [redacted] 1989 at the age of 72.  The immediate 
cause of death was noted to be a hemorrhage into the thorax.  
The certificate of death reflects that an autopsy was 
performed, but that its findings were not available prior to 
completion of the certificate of death's findings relative to 
the cause of death.  

Medical records were obtained from the office of S.A.D., 
M.D., reflecting care from 1969 to 1975.  It was recorded 
that the appellant's spouse had been hospitalized in December 
1964, and thereafter had reported periodic dizziness, 
difficulty breathing, and nervousness.  In 1975, he was 
treated for hypertensive cardiovascular disease.  He was 
treated for esophagitis, bronchitis, a hiatal hernia, 
dysphagia in 1988.  Dr. D.'s records are devoid of any 
mention of his using tobacco products.  Other records from 
other physicians similarly detail treatment for various 
disorders, but are silent regarding any tobacco use or 
dependence.

In a February 1989 report of cardiopulmonary testing by a 
service department medical facility, the appellant's spouse 
was noted to have been a smoker for 25 years, but that  he 
had stopped smoking.  He was noted to then have squamous cell 
carcinoma of the mouth.  A May 1989 hospitalization report 
reflects that he had a 105 pack per year history of cigarette 
smoking, and that he had quit in 1982.  It was noted that he 
had smoked a pipe until 4 months prior to the hospital 
admission.

A copy of the autopsy report reflects that the major 
pathologic diagnoses were moderate-poorly differentiated 
squamous cell carcinoma of the larynx and the floor of the 
mouth and atherosclerotic coronary artery disease.  It was 
noted that the appellant's spouse's past medical history 
included a 105 pack per year use of cigarettes and the use of 
several drinks of an alcoholic beverage per day prior to 5 
years previously.  
In the autopsy summary, the author noted that squamous cell 
carcinoma was the most common malignant tumor of the 
oropharynx and larynx, and that factors associated with its 
significantly increased risk of development included tobacco 
use and alcohol consumption, both having been admitted to by 
the appellant's spouse.  It was further noted that 
respiratory insufficiency was the most likely mechanism of 
death.   

In April 1993, the appellant reported that her spouse was 
exposed to radiation in both Hiroshima and Nagasaki as he was 
in each city following the occupation of Japan.  She reported 
that he was assigned to the 544th Engineer Battalion, and 
that he was in Japan from "late 1945" to approximately 
February 1946.  She reported that he told her of being close 
to "ground zero."  She also stated that he smoked 
cigarettes "from his early 20s to the time he started 
smoking a pipe, approximately 15 years.  He stopped smoking 
completely some five or six years prior to [his] death." 

In July 1993, the RO requested that the Defense Nuclear 
Agency research the appellant's contention that her spouse, 
while a member of the 544th Engineer Battalion stationed in 
post-war Japan, was exposed to radiation,  By letter dated in 
August 1993, the Defense Nuclear Agency reported that on 
September 25, 1945, he and his unit arrived at Wakayama, 
Honshu, Japan and remained there until December 1945.  The 
agency further reported that at that point, he was 
approximately 175 miles from Hiroshima and 325 miles from 
Nagasaki.  Following his assignment to Wakayama, Honshu, he 
was attached unassigned to the 11th Replacement Depot at 
Okazaki, Japan, approximately 290 miles from Hiroshima and 
440 miles from Nagasaki.  He remained there until he returned 
to the continental United States.  

The agency reported that as to both of these locations, there 
was "no risk of exposure to radiation from the strategic 
bombing" of either atomic bomb site.  

In a December 1993 statement, the appellant stated that her 
husband told her and their son of the appearance of the 
landscape as he observed it around the nuclear bombing sites.  
In a November 1993 letter, [redacted], their son also related 
that he was told of his father's observations of the atomic 
bomb sites many times when he was a child.  He also stated 
that his father said that he was not stationed at these 
sites, but that he had to travel to them.  

In her February 1991 substantive appeal, the appellant 
claimed that her spouse was exposed to radiation while on 
active duty in Japan following the end of World War II.    

Following the Board's June 1994 remand, the appellant was 
requested by letter dated in August 1994 to provide a 
detailed statement describing her spouse's smoking history.  
The appellant was requested to provide a statement as to when 
her spouse started smoking, how many packs of cigarettes he 
smoked on an average day, and when he quit smoking.  The 
appellant did not respond to this inquiry.

In June 1996, the RO caused the claims folder to be examined 
by D.L.M., M.D. Chief of the Hematology/Oncology section at a 
VA Medical Center.  In his report, Dr. M. stated that it was 
more likely than not that the appellant's spouse's cancer was 
a direct result of cigarette smoking, and that it was widely 
known that cigarette smoking, primarily, and alcohol 
consumption, secondarily were synergistic and causative in 
the development of squamous cell cancers of the aerodigestive 
tract.  

In a March 1998 addendum, Dr. M. stated that he was unable to 
respond to the inquiry as to whether the appellant's spouse 
incurred nicotine dependence in service, and that he could 
not determine whether inservice use of tobacco resulted in 
his death.  

In May 1998, the National Personnel Records Center reported 
that the appellant's spouse had active service from May 1942 
to April 1946 and that he had no other active duty.  It was 
further reported that besides this period of active duty, he 
had only active duty for training.  

Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined as "one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible" in 
order meet the burden established in the statute.  Kandik v. 
Brown, 9 Vet. App. 434, 439 (1996); See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet. App. 441, 443 (1996).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  



The burden to submit evidence sufficient to establish a 
"well-grounded" claim is the claimant's, and the claimant's 
alone. Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

Having reviewed the evidence of record, the Board finds that 
the appellant's claim of service connection for the cause of 
death of her spouse is not well grounded, and the claim will 
be denied on this basis.  

The appellant has satisfied the first element of the 
establishment of a well-grounded claim, that of a disability.  
In a claim of service connection for a veteran's death, the 
initial Caluza element of a current disability is satisfied 
by evidence of the death of the appellant's spouse.  See, 
e.g., Pearlman v. West, 11 Vet. App. 443, 447 (1998).  
However, the appellant's claim fails because she has not met 
her predicate burden of submitting competent evidence that 
when presumed credible, demonstrates that her spouse incurred 
a disease or injury in service.  

First, there is no evidence to substantiate the appellant's 
claim that her spouse was exposed to radiation in either 
Hiroshima or Nagasaki during his occupation duties in post-
war Japan.  As is noted supra, the Defense Nuclear Agency has 
specifically reported that he was not stationed in either of 
those cities attacked by nuclear bombing and that his 
stationing posed "no risk of exposure to radiation from the 
strategic bombing."  

There is no evidence that the appellant's spouse was assigned 
to duties in Hiroshima or Nagasaki as the appellant has 
alluded to in various reports.  The Board emphasizes that it 
does not seek to impugn the credibility of the appellant, her 
son, or her spouse by this observation.  



However, the presumption of credibility does not attach to a 
statement proffered in support of a claim when the tenor of 
the statement is directly contradicted by record evidence.  
See, e.g., Samuels v. West, 11 Vet. App. 433 (1998) (Where 
the veteran sought service connection for post-traumatic 
stress disorder, based upon multiple stressors occurring 
during "combat" in Vietnam, and the record clearly showed 
he had never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors).  

Moreover, the Board observes that the appellant's spouse may 
have indeed reported, and accurately so, that he personally 
saw a nuclear bombing site during his military tour in post-
war Japan.  However, it is possible that he did so while not 
on official military duties.  In the absence of a finding 
that he was so engaged in military duties at the time of this 
observation, the statutory presumptions relative to service-
connection of radiation exposed veterans are not for 
application.  See McGuire v. West, 11 Vet. App. 274 (1998).    

Although the appellant has not so argued, the record raises 
the issue of whether her spouse's cause of death (moderate-
poorly differentiated squamous cell carcinoma of the larynx 
and the floor of the mouth) was the result of nicotine 
dependence arising during the course of his military service.  

The Board observes that the issue was noted following the 
receipt of a precedential opinion by VA General Counsel 
relative to the circumstances when service connection may be 
granted for tobacco-related disability on the basis that such 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  




In the opinion, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore would be secondarily service connected pursuant to 
38 C.F.R. § 3.310(a).  

This matter would depend upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97.

In the May 1997 General Counsel Opinion discussed above, it 
was noted that secondary service connection may be 
established, under the terms of 38 C.F.R. § 3.310(a), only if 
a veteran's nicotine dependence, which arose in service, and 
resulting tobacco use may be considered the proximate cause 
of the disability or death which is the basis of the claim.

As an initial matter, the Board first notes that in its prior 
reviews of this claim, the  appellant's spouse's active 
service was believed to have ended in 1969.  The present 
review of the claim reveals that, as reported by the National 
Personnel Records Center in May 1998, he was on active duty 
for the period of May 1942 to April 1946, and had various 
periods of inactive duty for training thereafter. 


The determination is critical in this matter, because in 
order to establish service connection for the cause of death 
of the appellant's spouse, nicotine dependence must have 
arisen during the period of his active duty.  His period of 
inactive duty for training is not for consideration.  See 
Venturella v. Gober, 11 Vet. App. 340 (1997); Cahall v. 
Brown, 7 Vet. App. 232 (1994); Brooks v. Brown, 5 Vet. App. 
484 (1993).  

Examining the evidence of record with a view towards 
determining whether the appellant's spouse developed nicotine 
dependence while on active duty, i.e., whether the appellant 
has met her burden of proffering evidence of the 2d prong of 
the Caluza test, the Board first notes that there has not 
been obtained a competent medical diagnosis of nicotine 
addition, either in service or at any time thereafter.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that nicotine dependence was incurred in 
service, or was manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309 (1998); and VAOPGCPREC 19-97.  Notwithstanding 
the lack of a diagnosis of nicotine dependence during service 
or within one year thereafter, service connection may still 
be granted if all of the evidence, including that pertinent 
to service, establishes that nicotine dependence was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1997); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

However, as was noted in the opinion of the General Counsel, 
the determination of whether or not nicotine dependence is 
present is a medical issue. The General Counsel in VAOPGCPREC 
19-97 cited to The American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
edition (i.e., DSM-IV), at 243 (1994), noting that the 
criteria for diagnosing substance dependence is generally to 
be applied in diagnosing nicotine dependence. 

Initially, the evidence is uncertain as to the date the 
appellant's spouse began smoking.  The appellant has reported 
that he began smoking "in his early 20's."  The Board notes 
that he entered active military service at the age of 25.  
Although not dispositive of the question as to the onset of 
his use of tobacco, this evidence indicates that he may have 
begun to use tobacco prior to his military service.  However, 
the May 1989 VA hospitalization report reflects that he had 
quit smoking in 1982, after a period in which he had smoked 
for 25 years, or, since 1957, clearly after his separation 
from active service.  

The critical factor is that although the evidence as to when 
the appellant's spouse began smoking is uncertain, there is 
no evidence to indicate that he  began to smoke during his 
period of active duty from May 1942 to April 1946.  

Moreover, there has not been obtained a medical opinion 
evidencing that the appellant's spouse was nicotine dependent 
at any time during his lifetime.  The Board emphasizes that 
although the appellant, her son, and others medically 
untrained may competently report that which is observable by 
laypersons, e.g., smoking by others, a diagnosis of nicotine 
dependence is again a medical determination.  Although the 
medical evidence of record substantiates that tobacco use was 
a cause of the appellant's spouse's death, Dr. M. stated in 
March 1998 that he could not determine whether her spouse 
incurred nicotine dependence as a result of his military 
service.   




Assuming that the appellant's spouse did smoke while in 
service,  the Board has considered whether cigarette smoking 
during service caused or contributed substantially or 
materially to cause his death.  Otherwise stated, the 
question is whether cigarette smoking in service, as opposed 
to cigarette smoking during periods when he was not in 
service, caused or contributed substantially or materially to 
cause his death.  For reasons which will be discussed below, 
the Board finds that the appellant's claim is not well 
grounded as to this facet of the case.

Towards resolution of this question, the Board has examined 
relevant precedential opinions of the VA General Counsel.  In 
VAOPGCPREC 2-93, it was noted that direct service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (1997).  The 
General Counsel noted that consistent with the applicable 
principles in the law and regulations, VA had promulgated 
regulations governing adjudication of claims based on 
exposure to dioxin or ionizing radiation, "agents which may 
result in conditions which become manifest years after 
exposure." 38 C.F.R. §§ 3.311a and 3.311 (1997).  It was 
noted:  

In authorizing service connection for 
disability or death resulting from such 
conditions, VA recognized the need for 
evidence of exposure to the agents in 
question coincident in time with a 
veteran's military service and some link 
between that exposure and the subsequent 
disability or death. [Citation omitted.]  
Thus, a disease which is diagnosed after 
service discharge may be considered to be 
service connected if an event or exposure 
during service subsequently results in 
disability or death.  With regard to the 
claim at issue, we note that 
epidemiologic research has identified 
substantial increase in the relative risk 
of mortality from a variety of cancers in 
smokers.  See David Carbone, M.D., Ph.D., 
Smoking and Cancer, 93 (Supp. 1A) Am. J. 
Med. 1A-13S (1992).

In sum, the opinion holds that the governing law, 38 U.S.C.A. 
§§ 101(16), 1110, 1131 and 1310 (West 1991) and 38 C.F.R. § 
3.303(d) (1998), provides authority for the grant of service 
connection for disability resulting from "an event or 
exposure" in service.  Consequently, if it were found that 
if a disease or injury only becomes manifest after service, 
if it was due to tobacco use in line of duty in the active 
military service, service connection may be established. 
Accordingly, the Board must find under this rubric that 
cigarette smoking in service could constitute an "event or 
exposure" that resulted some years after service in disease 
that produced disability and death, and on this basis, 
service connection may be established. 

Based on a review of the evidence of record, the Board finds 
that there is no competent medical evidence to support a 
finding that the appellant's spouse's cancer, which developed 
more than 40 years after his active service, was the result 
of cigarette smoking during such active service.  The Board 
again observes that while it has no reason to doubt the 
appellant's assertions that her spouse smoked during service, 
she has failed to present any competent medical evidence that 
such smoking contributed substantially or materially to cause 
his death.  "Proof of direct service connection thus entails 
proof that exposure during service caused the malady that 
appears many years later."  Cf. Combee v. Brown, 34 F. 3d 
1039, 1942 (Fed. Cir. 1994).

The Board has carefully examined the June 1996 and March 1998 
opinions of Dr. M. as to this question.  To summarize, Dr. M. 
found:

1.  The appellant's spouse "had smoked 
for many years including the time in 
service;"

2.  It was more likely than not that the 
patient's cancer was a direct result of 
cigarette smoking;

3.  Cigarette smoking was causative in 
the development of cancers of the 
aerodigestive tract;

4.  It could not be determined whether 
inservice use of tobacco products 
resulted in his death; although if he 
smoked heavily during the service years, 
then it logically follows that in-service 
tobacco use was "'causally related to 
his death."

In analyzing this evidence, the Board has carefully 
scrutinized the Court's case law.  
The Court has held that in ascertaining whether a claim is 
well grounded, a proffered medical opinion should be viewed 
in its full context, and not characterized solely by the 
medical professional's choice of words.  Lee v. Brown, 10 
Vet. App. 336 (1997).  Examination of the exact language used 
by the medical care provider is not, in and of itself, 
necessarily determinative in this regard.  Id.  Instead, 
inquiry must be made into the text of the expressed opinion, 
its nature, the clinical data used to formulate the opinion, 
its rationale, or any other factors that would give it 
substance.  Bloom v. West, 12 Vet. App. 185 (1999).  

As to the nature of Dr. M.'s terminology with respect to the 
ultimate question of the well-groundedness of this claim, the 
Board notes that he could not determine whether in-service 
tobacco use, as opposed to its post-service use, resulted in 
the appellant's spouse's death.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (Holding that the physician's opinion 
that his current symptomatology "may" be related to 
service.).  Dr. M.'s opinion, viewed as to its ultimate 
conclusion, does not support the appellant's claim.  

Examination of Dr. M.'s opinion in its entire context is 
similarly not supportive of the appellant's claim.  Dr. M. 
apparently based his conclusion that her spouse's smoking 
caused his death in whole or in part on the fact that he 
smoked tobacco as a general proposition, and not with 
specific inquiry into his service tenure; (e.g., "He had 
smoked for many years including the time in service.).  

In this respect, the instant matter is not unlike that 
presented in Bloom, supra, where the Court found a widow's 
claim for dependency and indemnity compensation (i.e., 
service connection for the cause of the veteran's death) not 
well grounded where the veteran, a former prisoner of war, 
died from pneumonia as a consequence of renal failure.  At 
the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder.  Among other 
evidence, the widow submitted a statement from the veteran's 
treating physician who opined that the veteran's "time as a 
prisoner of war could have precipitated the initial 
development of his lung condition."  In finding that the 
physician's statement was speculative and insufficient to 
well-ground the claim, the Court noted that the physician 
provided no clinical support or other rationale for his 
opinion and there was nothing otherwise in the record that 
would "give it substance."  In the Court's words, because 
the physician's opinion "sits by itself, unsupported and 
unexplained, . . . his opinion is purely speculative." 

To the extent that Dr. M. commented upon the appellant's 
spouse's in-service tobacco use, he predicated his opinion on 
the assumption that her spouse smoked heavily during service.  
("If he smoked heavily during the service years, then it 
follows logically that in-service tobacco use was causally 
related to his death.")  As is noted supra, the evidence is 
uncertain as to when he began smoking, and, assuming that he 
did in fact then smoke, the amount of tobacco consumed.  In 
this respect, Dr. M.'s opinion is similarly non-specific as 
to his service tenure, both in its whole and with specific 
regard to the question of whether in-service tobacco use 
caused or contributed to his death.  


II.  Entitlement to Educational 
Assistance Under 38 U.S.C.A. Chapter 35.

Analysis

For the purposes of dependents' educational assistance under 
38 U.S.C.A. § Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability. 38 U.S.C.A. § 3501;  38 C.F.R. §§ 3.807(a), 
21.3020, 21.3021. 

In this case, the appellant's spouse was not service-
connected for a permanent total service-connected disability 
or for any disability for that matter at the time of his 
death, and, as decided above, the appellant has not shown 
that the cause of her spouse's death was service-related. 

Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code. 38 
U.S.C.A. § 3501;  38 C.F.R. §§ 3.807, 21.3020, 21.3021.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of her 
spouse's death, the appeal is denied.

Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
  The Board makes this observation notwithstanding Dr. M.'s opinion that such a 
determination was to be made by the Regional Office or the Board.  To the extent 
that Dr. M.'s opinion was incomplete in this regard, the Board notes that because 
the appellant's claim is not well grounded, the duty to assist her in the development 
of her claim did not arise and that any omissions in the report of Dr. M. therefore 
constitute harmless error.  

  As is noted above, the date of onset of the veteran's tobacco use is uncertain.  

